Exhibit 10.6
(COMPANY LOGO) [l40884l4088400.gif]
October 14, 2010
VIA HAND DELIVERY
Thomas A. Gilbride
13900 South Park Blvd., Unit 14
Shaker Heights, OH 44120
Dear Tom:
     As you know, you and Hawk Corporation (“Hawk”) are parties to a Change in
Control Agreement dated as of August 14, 2006 (the “Original Agreement”), and
the First Amendment to Change in Control Agreement dated as of December 29, 2008
(the “Amendment”) (collectively, the Original Agreement and the Amendment are
referred to herein as the “Amended Original Agreement”). This letter (“Letter
Agreement”) supplements the Amended Original Agreement.
     Notwithstanding anything to the contrary in the Amended Original Agreement,
the Corporation (as defined in the Amended Original Agreement) agrees that,
during the period from the Effective Date (as defined below) through July 2,
2011 (the “Employment Period”), it shall not, and shall cause its subsidiary
Friction Products Company not to, terminate your employment for any reason other
than Cause (as defined in the Amended Original Agreement). For purposes of this
Letter Agreement, the “Effective Date” shall have the meaning set forth in the
Agreement and Plan of Merger by and among, Hawk, Carlisle Companies
Incorporated, a Delaware corporation, and HC Corporation a Delaware corporation,
dated as of the date hereof.
     Except to the extent specifically modified in this Letter Agreement, each
and every provision of the Amended Original Agreement remains in full force and
effect. For clarity, if for any reason you have grounds to terminate your
employment for “Good Reason” (as defined in the Amended Original Agreement) at
any time prior to July 2, 2011, you shall not waive or be deemed to have waived
any rights to terminate your employment for Good Reason if you delay such
termination to any date on or after July 2, 2011, or do not provide any notice
with respect to such a Good Reason termination prior to July 2, 2011.
     This Letter Agreement and all rights hereunder shall be governed by, and
construed and interpreted with, the laws of the State of Ohio applicable to
contracts made and to be performed entirely within that State. The parties
intend to and hereby do confer exclusive jurisdiction upon the courts of any
jurisdiction located within Cuyahoga County, Ohio to determine any dispute
arising out of related to this Letter Agreement, including the enforcement and
the breach hereof. In the event of any conflict between the terms of the Amended
Original Agreement and this Letter Agreement, the terms of this Letter Agreement
shall prevail.
<Signature page follows>

1



--------------------------------------------------------------------------------



 



(COMPANY LOGO) [l40884l4088400.gif]
     If the foregoing is acceptable, please sign and date this Letter Agreement
in the space provided below, and return a signed copy to me.
Sincerely yours,

            Hawk Corporation
      By:   /s/ Ronald E. Weinberg         Name:   Ronald E. Weinberg       
Title:   Chairman of the Board and CEO     

     
Accepted and Agreed to by Thomas A. Gilbride
   
 
   
/s/ Thomas A. Gilbride
 

Date: October 14, 2010
   

2